FILED
                              NOT FOR PUBLICATION                            MAR 21 2013

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



HEIDI AMAYA,                                      No. 10-55538

                Plaintiff - Appellant,            D.C. No. 8:09-cv-00749-CJC-SS

    v.
                                                  MEMORANDUM *
JASON JOHN VAN BEEK; et al.,

                Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Central District of California
                     Cormac J. Carney, District Judge, Presiding

                              Submitted March 12, 2013 **

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

         Heidi Amaya appeals pro se from the district court’s order remanding her

action to the California state courts after declining to exercise supplemental

jurisdiction over her second amended complaint under 28 U.S.C. § 1367. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion a

district court’s decision to decline supplemental jurisdiction. Wash. State

Republican Party v. Wash. State Grange, 676 F.3d 784, 797 (9th Cir. 2012). We

have a special obligation to satisfy ourselves of the district court’s subject matter

jurisdiction. Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 95 (1998). We

vacate and remand.

      Remand of Amaya’s action to state court was required because Amaya’s

original complaint provided no basis for federal subject matter jurisdiction, making

removal improper. See 28 U.S.C. § 1441(a); see also Sparta Surgical Corp. v.

Nat’l Ass’n of Sec. Dealers, Inc., 159 F.3d 1209, 1213 (9th Cir. 1998)

(“[J]urisdiction must be analyzed on the basis of the pleadings filed at the time of

removal without reference to subsequent amendments.”); Rains v. Criterion Sys.,

Inc., 80 F.3d 339, 346 (9th Cir. 1996) (“When a claim can be supported by

alternative and independent theories—one of which is a state law theory and one of

which is a federal law theory—federal question jurisdiction does not attach

because federal law is not a necessary element of the claim.”). Accordingly, we

vacate and remand with instructions for the district court to vacate its prior orders,

and to remand the action to state court.




                                           2                                     10-55538
The parties shall bear their own costs on appeal.

VACATED and REMANDED.




                                   3                10-55538